Citation Nr: 0530625	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  99-01 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the lumbosacral spine 
prior to September 26, 2003.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes of the lumbosacral spine on 
or after September 26, 2003.

3.  Entitlement to an initial compensable evaluation for 
residuals of a right wrist fracture.

4.  Entitlement to an initial compensable evaluation for left 
otitis media.

5.  Entitlement to an initial compensable evaluation for 
perforated left tympanic membrane.

6.  Entitlement to service connection for cellulitis.

7.  Entitlement to service connection for a left hand and 
wrist disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
September 1987.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
degenerative changes of the lumbosacral spine, residuals of a 
right wrist fracture, left otitis media, and perforated left 
tympanic membrane.  The veteran was assigned a 10 percent 
disability evaluation for degenerative changes of the 
lumbosacral spine and a noncompensable evaluation for 
residuals of a right wrist fracture, left otitis media, and 
perforated left tympanic membrane effective from March 30, 
1998.  The October 1998 rating decision also denied service 
connection for cellulitis and for a left hand and wrist 
disorder.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board notes that the veteran did not submit a timely 
substantive appeal for the issue of entitlement to a higher 
initial evaluation for degenerative changes of the 
lumbosacral spine following the issuance of the May 1999 
Supplemental Statement of the Case.  However, in light of the 
fact that the RO did not include that particular issue in the 
December 1998 Statement of the Case even though the veteran 
had submitted a notice of disagreement, the Board will 
proceed with appellate review of the issue and adjudicate the 
claim.

The veteran testified at a videoconference hearing held 
before the Board on September 14, 2005, in connection with 
his appeal.

The Board also notes that the veteran's appeal had originally 
included the issue of entitlement to service connection for 
tinnitus; however, during the pendency of the appeal, the RO 
granted that benefit in a January 2005 Supplemental Statement 
of the Case.  Accordingly, the issue of entitlement to 
service connection for tinnitus no longer remains in 
appellate status and no further consideration is required.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the veteran had private medical records faxed 
directly to the Board in September 2005, and he submitted a 
waiver of the RO's initial consideration of the evidence.  
Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision on the issues of 
entitlement to service connection for cellulitis and for a 
left hand and wrist disorder as well as for entitlement to a 
higher initial evaluation for residuals of a right wrist 
fracture, left otitis media, and perforated left tympanic 
membrane.

The issue of entitlement to a higher initial evaluation for 
degenerative changes of the lumbosacral spine will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
cellulitis that is causally or etiologically related to 
service.

3.  The veteran has not been shown to have a current left 
hand and wrist disorder that is causally or etiologically 
related to service.

4.  The veteran's residuals of a right wrist fracture are not 
productive of dorsiflexion less than 15 degrees or palmar 
flexion limited in line with forearm.

5.  The veteran's left otitis media is not productive of 
suppuration or aural polyps.

6.  The veteran is already in receipt of the maximum 
schedular rating allowable for perforation of the tympanic 
membrane, and the disability has not been shown to present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. 


CONCLUSIONS OF LAW

1.  Cellulitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2004). 

2.  A left hand and wrist disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, (2004). 

3.  The criteria for an initial compensable evaluation for 
residuals of a right wrist fracture have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Code 5215 (2004).

4.  The criteria for an initial compensable evaluation for 
left otitis media have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.87, Diagnostic Code 6200 (2004).

5.  The criteria for an initial compensable evaluation for 
perforated left tympanic membrane have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6211 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters which meet the notification requirements 
of the VCAA, including letters dated in May 2003 and July 
2003, prior to readjudicating his claims in supplemental 
statements of the case (SSOC).  Therefore, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims were 
readjudicated in SSOCs provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claims and 
testifying at a videoconferencing hearing in September 2005. 
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id., at 120-21.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the May 2003 and 
July 2003 VCAA letters about the information and evidence 
that is necessary to substantiate the claims for service 
connection in this case.  Specifically, the letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and that there is a relationship between 
his current disability and an injury, disease or event in 
service.  The May 2003 letter also notified the veteran of 
the information and evidence necessary to substantiate his 
claims for higher initial evaluations.  In this regard, the 
letter stated that the evidence must show that there has been 
an increase in the severity of his current physical or mental 
disability.

In addition, the RO informed the veteran in the May 2003 and 
July 2003 letters about the information and evidence that VA 
would seek to provide.  In particular, the May 2003 and July 
2003 letters indicated that reasonable efforts would be made 
to help obtain the evidence necessary to support his claims 
and that VA would try to get such things as medical records, 
employment records, or records from other Federal agencies.  
The letters also informed the veteran that a medical 
examination would be provided or a medical opinion would be 
obtained if it was determined that such evidence was 
necessary to make a decision on her claim.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  The May 2003 and July 
2003 letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  He was also told 
what types of information may be helpful, including the dates 
and locations of treatment during his military service, 
statements from people who knew him when he was in the 
service, records and statements from medical service 
personnel, employment physical examinations, medical evidence 
since his period of service, pharmacy prescription records, 
and insurance examination reports.  These letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if he wanted VA to obtain 
any private medical records on his behalf.  In addition, the 
veteran was informed that it was still his responsibility to 
support his claim with appropriate evidence.

Although the VCAA notice letter(s) that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statements of the case (SOC), and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  

The Board does observe that the veteran indicated in his 
September 2005 hearing testimony before the Board that he was 
in receipt of disability benefits from the Social Security 
Administration (SSA).  However, the veteran also stated that 
he had been awarded such benefits based on his back disorder 
and mental disorder.  In addition, he testified that he had 
not had been afforded any examinations in connection with his 
claim for SSA benefits and indicated that there were no other 
private medical records, as SSA used had his VA records to 
adjudicate his claim.  The Board notes that the veteran's VA 
medical records have been associated with the claims file.  
As such, it does not appear that there any outstanding 
medical records pertaining to cellulitis, a left hand and 
wrist disorder, residuals of a right wrist fracture, left 
otitis media, or perforated left tympanic membrane.

In addition, the veteran was provided VA examinations in June 
1998, August 2003, October 2003, and October 2004, and as 
noted in the Introduction to this decision, the veteran was 
afforded the opportunity to provide additional testimony at a 
September 2005 hearing before the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with SOCs and SSOCs 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Cellulitis

The veteran contends that he is entitled to service 
connection for cellulitis.  More specifically, he claims that 
he was treated for cellulitis in service and that he has a 
current disability related thereto.

The veteran's service records show that he had active duty 
service from December 1983 to September 1987.  The veteran's 
service medical records indicate that he was provided an 
enlistment examination in August 1983 during which an 
evaluation of his lower extremities, feet, and skin did not 
reveal any clinical abnormalities, except for scars.  He 
denied having a medical history of any skin disease or foot 
trouble.  The veteran sought treatment in January 1984 with 
complaints of swelling and pain in his left ankle.  He 
indicated that he had a blister on his left dorsal heel, but 
he did not know when or how he developed it.  Following a 
physical examination, he was diagnosed with cellulitis of the 
left ankle and was admitted to the hospital where he was 
treated with bedrest, elevation, soaks, and antibiotics.  He 
responded to treatment after a period of six days, and it was 
noted that his cellulitis had resolved during that time 
period.  The veteran was seen for a follow-up appointment two 
days later at which time he had edema, erythema, and 
blisters, but he did not have any suppuration. The treating 
physician indicated that there was no active infection and 
noted that his left heel was healing well.  The veteran 
returned three days later, and it was noted that there was no 
heat or swelling.  His blisters were clean with serous 
drainage, and there was mild discoloration, but there was no 
inflammation.  He was assessed as having resolved left ankle 
cellulitis.  

The veteran was provided a VA general medical examination in 
June 1998 at which time he reported having an episode of 
cellulitis of the left lower leg in January 1984.  He 
indicated that he was treated in a naval hospital for one and 
a half weeks after which his cellulitis resolved.  He stated 
that it had never recurred, but claimed that he sometimes 
felt tension in that area.  A physical examination did not 
reveal any swelling, edema, gross lesions, tenderness, or 
discoloration in his legs, and his ankles and feet were 
essentially within normal limits.  

The veteran was also afforded a VA skin examination in June 
1998 during which he claimed that he had cellulitis of the 
left lower ankle area.  The examiner noted that his skin 
appeared to be normal and indicated that there were no 
lesions, swelling, discoloration, or tenderness.  He was 
assessed as having normal skin.

VA medical records dated from June 1998 to January 2005 
indicate that the veteran had an appointment in November 2003 
during which a generalized skin examination was within normal 
limits.  There was no rashes, ecchymosis, urticaria, or 
growths.  In addition, an examination of his lower 
extremities did not reveal any ecchymoses, rashes, or other 
obvious deformity.  The veteran was later seen in December 
2004 at which time a physical examination did not find any 
bruises, ecchymoses, or rashes on his lower extremities.  
Movements at the hip, knee, and ankle joints were normal, and 
palpation did not reveal any calf or thigh tenderness.  His 
pulses were palpable at the femoral, popliteal, and ankle 
levels, and both feet were normal.   

In his September 2005 hearing testimony before the Board, the 
veteran indicated that he was diagnosed with cellulitis 
during his period of service, and he described the treatment 
that he was provided.  He also stated that he had sweat and a 
little bit of irritation since his military service, but when 
asked if his physicians currently said he still had 
cellulitis, the veteran responded no.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for cellulitis.  
The Board acknowledges that the veteran's service medical 
records show he was treated for cellulitis in January and 
February 1984.  However, the veteran's treating physician 
indicated that there was no active infection in February 1984 
and stated that the veteran's cellulitis had resolved.  The 
remainder of the veteran's service medical records are 
negative for any additional complaints, treatment, or 
diagnosis of cellulitis, and the medical evidence of record 
does not show that he sought any treatment following his 
separation from service.  In fact, the veteran told the June 
1998 VA general medical examiner that his cellulitis had 
never recurred.  Thus, any symptomatology the veteran may 
have experienced in service appears to have been acute and 
transitory and to have resolved prior to his separation from 
service.  

Moreover, the Board notes that no physician has linked any 
current disorder to any disease or injury that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of cellulitis following 
the veteran's separation from service.  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service.  
In fact, the veteran has not been shown to have a current 
diagnosis of cellulitis.  In this regard, the June 1998 VA 
general medical examination did not reveal any swelling, 
edema, gross lesions, tenderness, or discoloration in his 
legs, and his ankles and feet were essentially within normal 
limits.  Additionally, the June 1998 VA skin examiner 
assessed the veteran as having normal skin, and VA medical 
records dated from June 1998 to January 2005 document his 
skin and feet as being normal.  Further, the veteran has not 
identified or submitted any medical evidence documenting any 
complaints, treatment, or diagnosis of cellulitis, and he 
told the June 1998 VA general medical examiner that his 
cellulitis had never recurred.  In fact, he testified at his 
September 2005 hearing before the Board that his physicians 
had not told him that he currently had cellulitis.  Thus, the 
medical evidence does not establish that the veteran has a 
current diagnosis of a cellulitis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of a cellulitis in this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a cellulitis.

B.  Left Hand and Wrist Disability

The veteran contends that he is entitled to service 
connection for a left hand and wrist disorder.  More 
specifically, he claims that he currently has a left hand and 
wrist disorder that is related to an injury he sustained in 
service.

The veteran's service records show that he had active duty 
service from December 1983 to September 1987. 

The veteran's service medical records indicate that he was 
provided an enlistment examination in August 1983 during 
which a clinical evaluation found his upper extremities to be 
normal.  He denied having a medical history of swollen or 
painful joints or of any bone, joint, or other deformity.  
The veteran sought treatment for his left wrist in June 1984.  
He told the treating physician that his wrist hurt to move, 
and a physical examination found his left wrist and fifth 
left metacarpal to be tender.  A fracture had to be ruled 
out, and he was sent to the emergency room for a left hand 
splint.  An ace bandage was applied the next day.   The 
veteran was later seen in May 1985 with complaints of left 
hand pain.  He reported having pain in his thumb and palm for 
five days after hitting a wall.  Following a physical 
examination, he was diagnosed with a resolving left thumb 
strain and was instructed to wear a metal splint with an ace 
bandage, limit his physical exertion, apply ice, and perform 
range of motion exercises.  The veteran returned in December 
1985 with complaints of recurrent wrist problems.  He 
reported breaking his right wrist in May 1985 as well as 
falling on his left fist the previous night.  It was noted 
that the medial anterior of his wrist was slightly swollen, 
and following a physical examination, he was assessed as 
having a contusion.    

The veteran was afforded a VA general medical examination in 
June 1998 during which he claimed that he fell and injured 
his left wrist in 1984.  He denied fracturing his left wrist, 
but he did report having recurrent pain, especially with 
prolonged action of the left hand.  He did not have any 
complaints regarding his thumbs or hands, except that he 
sometimes had a lot of cracking sounds in his joints.  A 
physical examination did not reveal any gross swelling or 
discoloration of the wrists, and his diagnosis was listed as 
radiographically normal wrists. 

The veteran was provided a VA joints examination in June 1998 
during which the examiner commented that the veteran had 
apparently normal wrists.  An x-ray was obtained, and it was 
noted that he had radiographically normal wrists.  There was 
no fracture or dislocation, and no arthritic changes were 
seen.  The veteran was assessed as having normal wrists.  

The veteran was also afforded a VA hand examination in June 
1998 at which time it was noted that his hands did not have 
any swelling or tenderness.  There was slight weakness of the 
left hand, but his range of motion was within normal limits.  
He was assessed as having radiographically normal wrists.

VA medical records dated from June 1998 to January 2005 
indicate that the veteran reported having bilateral wrist 
pain during an appointment in May 2004.  He also noted that 
his wrists cracked when he moved them.

In his September 2005 hearing testimony before the Board, the 
veteran claimed that he injured his left hand and wrist when 
he fell down the stairs while serving in Japan in 1984 and 
1985.  He also testified that he had weakness and crackling 
in his wrist since his discharge from service, but he 
acknowledged that x-rays had not shown anything and that he 
had not been given a definitive diagnosis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left hand 
and wrist disorder.  The Board acknowledges that the 
veteran's service medical records show that he was treated 
for left hand and wrist injuries on several occasions.  
However, the veteran was last seen for a contusion of the 
wrist in May 1985, and the remainder of his service medical 
records are negative for any additional complaints, 
treatment, or diagnosis of a left hand and wrist disorder.  
In fact, the medical evidence of record does not show that 
the veteran sought any treatment immediately following his 
separation from service.  Thus, any symptomatology the 
veteran may have experienced in service appears to have been 
acute and transitory and to have resolved prior to his 
separation from service.  

Moreover, the Board notes that no physician has linked any 
current disorder to any disease or injury that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of a left hand and wrist 
disability following the veteran's separation from service.  
Nor is there is any competent evidence of record, medical or 
otherwise, which links any current disorder to a disease or 
injury in service.  In fact, the veteran has not been shown 
to have a current diagnosis of a left hand and wrist 
disorder.  In this regard, he has not identified or submitted 
any medical evidence documenting any diagnosis of a left hand 
and wrist disability.  Significantly, x-rays obtained in June 
1998 showed him to have radiographically normal wrists, and 
the June 1998 VA joints examiner assessed him as having 
normal wrists.  The veteran even acknowledged at his 
September 2005 hearing before the Board that he had not been 
given a definitive diagnosis.   Further, to the extent that 
he has been documented as having pain in his left hand and 
wrist, the Board notes that pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).   Thus, the medical 
evidence does not establish that the veteran has a current 
diagnosis of a left hand and wrist disorder.  

As noted above, evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  See 
Degmetich, 104 F. 3d at 1332 (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of a left hand and wrist disorder in this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
left hand and wrist disorder.

C.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims for service connection, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for cellulitis and for a 
left hand and wrist disability is not warranted.  Although 
the Board does not doubt the veteran's sincere belief that he 
currently has cellulitis and a left hand and wrist disability 
that are related to service, the veteran's own statements and 
beliefs do not constitute competent evidence regarding 
matters of medical etiology or diagnoses and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
matters involving special experience or special knowledge 
require the opinions of witnesses skilled in that particular 
science, art, or trade).  

II.  Higher Initial Evaluations

The veteran contends that he is entitled to higher initial 
evaluations for his residuals of a right wrist fracture, left 
otitis media, and perforated left tympanic membrane.  More 
specifically, he maintains that the current evaluations 
assigned for his disorders do not accurately reflect the 
severity of symptomatology associated with those 
disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

A.  Residuals of Right Wrist Fracture

The veteran is currently assigned a noncompensable disability 
evaluation for residuals of a right wrist fracture pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under that 
diagnostic code, a 10 percent disability evaluation is 
assigned when dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  This 10 percent 
rating is applicable for either the major or minor limb.  
Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
will be demonstrated by the medical evidence of record, the 
veteran is left-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69.  

In this case, a rating decision dated in October 1998 granted 
service connection for a right wrist fracture and assigned a 
noncompensable evaluation effective from March 30, 1998.  
That determination was based on a review of the veteran's 
service medical records as well as on the findings of VA 
examinations performed in June 1998.  During the pendency of 
the appeal, the noncompensable evaluation has remained in 
effect until the present time.  

The veteran was afforded a VA general medical examination in 
June 1998 at which time he indicated that his right hand 
sometimes bothered him.  He believed that he had more 
cracking sounds of the fingers, and he claimed that it was 
painful at times because his job involved sorting mail in the 
morning.   A physical examination revealed that he was left-
handed, and there was no gross swelling or discoloration of 
the wrists.  His diagnosis was listed as radiographically 
normal wrists. 

The veteran was provided a VA joints examination in June 1998 
during which his wrists were found to have dorsiflexion to 45 
degrees and palmar flexion to approximately 60 degrees as 
well as radial deviation and ulnar deviation to 20 degrees.  
An x-ray was obtained, and it was noted that he had 
radiographically normal wrists.  There was no fracture or 
dislocation, and no arthritic changes were seen.  He was 
assessed as having normal wrists.  

The veteran was also afforded a VA hand examination in June 
1998 at which time it was noted that his hands did not have 
any swelling or tenderness.  His range of motion was within 
normal limits, and his right hand strength was measured as 
being 100 pounds with a hydraulic dynamometer.  He was 
assessed as having radiographically normal wrists.

A VA bones examination was performed in June 1998, which 
found the only significant thing to be a history of a 
fracture of his right radius.  It was also noted that the 
veteran did not have complaints.

VA medical records dated from June 1998 to January 2005 
indicate that the veteran reported having bilateral wrist 
pain during an appointment in May 2004.  He also noted that 
his wrists cracked when he moved them.

The veteran was later afforded a VA examination in August 
2003 during which he reported having a popping and crackling 
sound in his right wrist that was accompanied by discomfort.  
He indicated that he was most concerned with the pain when 
was lifting or writing, and he noted that he was unable to 
lift more than five pounds because of his discomfort.  The 
veteran did not have any constitutional symptoms.  He denied 
having any treatment for his wrist since service, and he had 
not had any surgical intervention and did not use any braces.  
It was also noted that he was left-handed.  

A physical examination found him to have a normal full range 
of motion for his right wrist.  He could flex to 80 degrees 
and extend to 70 degrees, and he had radial deviation from 
zero to 20 degrees and ulnar deviation from zero to 45 
degrees.  There was no crepitus or elicitable pain with his 
range of motion, and his grip strength was normal.  There 
were no nerve deficits in median, ulnar, and radial 
distribution sensory and motor function of the right wrist.  
The veteran did not have any pain on palpation of the 
scaphoid, scapholunate joint, distal radius, or extensor 
tendons, nor did he have pain on Finkelstein movement or with 
supination and pronation of the forearm.  He had full 
supination and pronation with range of motion with his arm 
against his body.  The veteran was able to pronate and 
supinate 90 degrees in both directions.  X-rays were 
obtained, which did not show any arthritis of the radiocarpal 
joint or within the carpus.  There were no acute fractures or 
chronic fractures seen.  The examiner commented that the 
veteran did not have any pain or crepitus with range of 
motion and noted that he had full grip strength and good 
muscle tone in his hands.  As such, the examiner commented 
that he could not elicit any objective findings that would 
render the veteran as disabled as he described in his 
history.  The examiner also stated that the veteran's right 
wrist pain was not a functional disability for his daily 
activities.

In his September 2005 hearing testimony before the Board, the 
veteran indicated that he had difficulty holding items 
because of his right wrist, and he noted that he heard a 
cracking, popping sound when he used his hand and fingers.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his residuals of a right wrist fracture.  The medical 
evidence of record does not show the veteran to have 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  In fact, the June 1998 VA hand 
examination found his range of motion to be within normal 
limits, and the June 1998 VA joints examiner indicated that 
he had dorsiflexion to 45 degrees and palmar flexion to 
approximately 60 degrees as well as radial deviation and 
ulnar deviation to 20 degrees.  The August 2003 VA 
examination also found him to have normal full range of 
motion for his right wrist with flexion to 80 degrees, 
extension to 70 degrees, radial deviation from zero to 20 
degrees, and ulnar deviation from zero to 45 degrees.   
Parenthetically, the Board notes that a normal range of the 
wrist is dorsiflexion (extension) to 70 degrees, palmar 
flexion to 80 degrees, ulnar deviation to 45 degrees, and 
radial deviation to 20 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.  Therefore, the Board finds that the veteran has not met 
the criteria for an initial compensable evaluation for his 
residuals of a right wrist fracture.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of right 
wrist fracture is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned noncompensable rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain in his right wrist on numerous occasions.  However, the 
effect of the pain in the veteran's right wrist is 
contemplated in the currently assigned noncompensable 
evaluation.  Indeed, the October 1998 rating decision 
acknowledged the veteran's complaints of pain in its 
assignment of a noncompensable evaluation.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  In fact, the August 2003 VA 
examiner stated that the veteran did not have any pain with 
range of motion and noted that he had full grip strength and 
good muscle tone in his hands.  The examiner further 
indicated that the veteran's right wrist pain was not a 
functional disability, and he commented that he could not 
elicit any objective findings that would render the veteran 
as disabled as he had described in his own history.  
Therefore, the Board finds that the preponderance of the 
evidence is against an initial compensable evaluation for the 
veteran's right wrist disability.

B.  Left Otitis Media

The veteran is currently assigned a noncompensable disability 
evaluation for left otitis media pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6200.  Under that diagnostic code, a 
10 percent disability evaluation is contemplated when there 
is suppuration or aural polyps.  Where the schedular criteria 
does not provide for a noncompensable evaluation, such an 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

In this case, a rating decision dated in October 1998 granted 
service connection for otitis media and assigned a 
noncompensable evaluation effective from March 30, 1998.  
That determination was based on a review of the veteran's 
service medical records as well as on the findings of VA 
examinations performed in June 1998.  During the pendency of 
the appeal, the noncompensable evaluation has remained in 
effect until the present time.  

The veteran was afforded a VA general medical examination in 
June 1998, which found him to have signs of chronic otitis 
media.  He was diagnosed with chronic otitis of the right and 
left ears.

The veteran was provided a VA ear disease examination in June 
1998 at which time he reported having otitis media in his 
left external auditory canal approximately two times per 
year.  He indicated that these episodes of otitis media 
resolved with antibiotics.  A physical examination found his 
auricles to be within normal limits.  He did have cerumen in 
his left external auditory canal, which was removed, but 
there was no active ear disease or infection of the middle or 
inner ear.  

VA medical records dated from June 1998 to May 2003 indicate 
that the veteran was evaluated for loss of balance in 
September 1998 during which it was noted that he had a 
history of recurrent left ear infections.  He reported having 
his last infection eight months earlier.  The veteran was 
later seen in April 2001 during which a physical examination 
found the external canal of his ears to be clear, and he was 
assessed as having recurrent otitis media with hearing loss.  
The veteran subsequently sought treatment in October 2001 
with complaints of left ear pain with discharge and a ringing 
sensation.  A physical examination found his external canal 
of the ear to be red, and he had a friable tympanic membrane, 
but there was no discharge.  He was diagnosed with a 
recurrent left ear infection and was referred for an ears, 
nose, and throat consultation in November 2001.  During the 
consultation, it was noted that he had used oral and topical 
antibiotics to treat his chronic infection in his left ear 
without much symptomatic improvement.  He also reported 
having some hearing loss in both ears with associated 
tinnitus.  He had not had any prior otologic surgery.  On 
examination, there was evidence of granulation tissue on the 
anteroinferior quadrant of the left tympanic membrane, but 
the drum itself appeared intact, and there was no fluid.  His 
ear canal was cleaned out behind the eardrum, and he was 
treated with Tobradex ophthalmic solution.  The veteran 
returned in February 2002 at which time he indicated that his 
hearing had somewhat decreased on the left side, but that he 
did not have any chronic otitis media type symptomatology.  A 
physical examination did not reveal any obvious middle ear 
fluid.  The veteran was seen again later that month during 
which he reported having intermittent discharge from his left 
ear, but denied having any pain.  A physical examination did 
not reveal any discharge, and there was no active lesion or 
deformity. An otoscopic examination found both external 
auditory canals to be normal without cerumen impaction, or 
discharge.  His external ears also looked normal.  In January 
2003, it was noted that the veteran's middle ear appeared 
aerated. 

VA medical records dated from June 1998 to January 2005 
indicate that the veteran was seen in November 2003 at which 
time he reported having drainage from his left ear 
intermittently.  However, during a review of his systems, he 
denied having any ear pain or discharge.  The veteran 
returned in May 2004 at which time he complained of discharge 
from his left ear, which he described as a chronic problem.  
A physical examination did reveal some purulent discharge 
coming out of his left ear, and an addendum to the note also 
indicates that his ears had drainage and swelling.  He was 
given antibiotics to help clear up his ear infection.

The veteran was provided a VA ear disease examination in 
October 2003 during which he reported using drops for his 
ears.  A physical examination found him to have normal 
mastoid tips, external canals, and pinnae.  His left ear had 
a slightly thickened drum with a whitish-yellowish coating 
over it, but the landmarks were still visible. 

The veteran was also afforded a VA audiology examination in 
October 2003 at which time it was noted that he had a history 
of otalgia, otorrhea, and otalgia on the left side.  The 
examiner also observed that the veteran had been seen by an 
ears, nose, and throat clinical several times since 2001, but 
that he was asymptomatic during each visit with the main 
course of action being cerumen management.  An otoscopy 
showed essentially clear canals and normal eardrum mobility 
was noted with tympanometry.  As such, the examiner commented 
that it appeared that he never been seen when he was 
symptomatic since 2001.

The veteran was provided another VA audiology examination in 
October 2004 at which time he reported having multiple 
episodes of otitis media with drainage on the left side.

Private medical records dated in June 2005 indicate that the 
veteran sought treatment for a bilateral ear infection.  An 
examination revealed swelling in his external auditory canals 
with exudates and preauricular lymph nodes, and he was 
diagnosed with otitis externa.  

In his September 2005 hearing testimony before the Board, the 
veteran indicated that his ear infections were a chronic 
condition and that he had been using medication to treat them 
for many years.  He also stated that he had discharge and 
drainage in his ears approximately every two to two and a 
half months, but he testified that he did not have any such 
symptomatology at the time of his hearing.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
left otitis media.  The medical evidence of record does not 
show him to have suppuration or aural polyps associated with 
his service-connected left otitis media.  In this regard, the 
Board notes that the June 1998 VA ear disease examination 
found his auricles to be within normal limits, and there was 
no active ear disease or infection of the middle or inner 
ear.  In addition, VA medical records indicate that a 
physical examination did not reveal any discharge in October 
2001, and no fluid was found in his ear in November 2001.  VA 
medical records dated in February 2002 also noted that the 
veteran did not have any chronic otitis media type 
symptomatology, and there was no obvious middle ear fluid.  A 
subsequent examination performed in February 2002 did not 
reveal any discharge, lesion, or deformity, and in January 
2003, it was noted that the veteran's middle ear appeared 
aerated. 

Further, the Board notes that the October 2003 VA audiology 
examiner reviewed the veteran's claims file and noted that he 
had been seen by an ears, nose, and throat clinical several 
times since 2001 and had been asymptomatic during each visit.  
Additionally, VA medical records dated in November 2003 
documented the veteran as reporting that he had intermittent 
drainage from his left ear; however, during a review of his 
systems, he denied having any ear pain or discharge.  

The Board does acknowledge that VA medical records dated in 
May 2004 indicate that the veteran had some purulent 
discharge in his left ear as well as drainage and swelling.  
However, no diagnosis was rendered at that time, and private 
medical records dated in June 2005 indicate that the veteran 
was subsequently diagnosed with otitis externa after an 
examination had revealed swelling in his external auditory 
canals, exudates, and preauricular lymph nodes.  The Board 
notes that the veteran has been denied service connection for 
otitis externa.  As such, the medical evidence of record has 
not shown the veteran to have suppuration or aural polyps 
that are a manifestation of his service-connected left otitis 
media.  Further, the veteran testified at his September 2005 
hearing before the Board that he did not have any drainage or 
discharge at that time.  Therefore, the Board finds that the 
veteran is not entitled to an initial compensable evaluation 
for otitis media under Diagnostic Code 6200.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

Specifically, the Board has also considered whether the 
veteran's disability would warrant a higher disability 
evaluation under Diagnostic Code 6201, pursuant to which the 
severity of chronic nonsuppurative otitis media with effusion 
(serous otitis) is evaluated.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6201.  However, Diagnostic Code 6201 provides 
that chronic nonsuppurative otitis media shall be evaluated 
as hearing impairment, and the Board notes that the veteran 
is separately service-connected for hearing loss.  Separate 
disability ratings may only be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, 
the Board finds that the veteran is not entitled to a higher 
initial evaluation under the Diagnostic Code 6201.



C.  Perforated Left Tympanic Membrane 

A rating decision dated in October 1998 granted service 
connection for perforated left tympanic membrane and assigned 
a noncompensable evaluation effective from March 30, 1998.  
That determination was based on a review of the veteran's 
service medical records as well as on the findings of VA 
examinations performed in June 1998.  During the pendency of 
the appeal, the noncompensable evaluation has remained in 
effect until the present time.  

The veteran was afforded a VA general medical examination in 
June 1998, which found him to have multiple punctures of the 
left tympanic membrane.  He was diagnosed with a ruptured 
tympanic membrane of the left and right ears.

The veteran was provided a VA ear disease examination in June 
1998, which found his tympanic membrane to be within normal 
limits.  VA medical records dated from June 1998 to May 2003 
document the veteran as having been evaluated for loss of 
balance in September 1998 during which a physical examination 
found his left tympanic membrane to be dull.  He returned in 
October 2001 with complaints of left ear pain accompanied by 
discharge and a ringing sensation, and a physical examination 
revealed a friable tympanic membrane.  He was diagnosed with 
a recurrent left ear infection and was referred for an ears, 
nose, and throat consultation in November 2001.  During the 
consultation, an examination revealed evidence of granulation 
tissue on the anteroinferior quadrant of the left tympanic 
membrane. The veteran returned for a follow-up appointment in 
February 2002 during which a physical examination showed some 
scabbing over the left tympanic membrane, but it was noted 
that the scabbing may have just been a wax casting.  The 
tympanic membrane itself appeared clean and intact.  The 
veteran was seen a few days later at which time an 
examination found his tympanic membranes to be intact without 
any perforation.   The veteran returned for an ears, nose, 
and throat consultation in December 2002 during which a 
physical examination revealed granulation tissue on the 
anteroinferior quadrant of the left tympanic membrane.  The 
area of the granulation tissue measured five millimeters by 
four millimeters, and the tympanic membrane itself was mobile 
to pneumatic otoscopy.  In January 2003, it was noted that 
the veteran's tympanic membrane was intact despite the 
granulation tissue.

The veteran was provided a VA audiology examination in 
October 2003 during which it was noted that he had had one or 
two episodes of perforations on the left side that had 
healed.  The examining physician also indicated that the 
veteran had been seen several times since 2001 with the main 
course of action being cerumen management.  He noted that the 
veteran had been asymptomatic during each visit and commented 
that it appeared that he had never been seen when he was 
symptomatic since 2001.  Private medical records dated in 
June 2005 document the veteran as having a normal otoscopic 
examination with normal tympanic membranes.

The veteran is currently assigned a noncompensable evaluation 
for perforated left tympanic membrane pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6211.  A noncompensable evaluation is 
the only, and therefore the maximum, rating available under 
Diagnostic Code 6211.  Consequently, the veteran is not 
entitled to an increased rating for his disability under 
those criteria.  Therefore, a compensable evaluation cannot 
be granted.

D.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of a right wrist fracture, left otitis media, or 
perforated left tympanic membrane have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
residuals of right wrist fracture, left otitis media, and 
perforated left tympanic membrane under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

Service connection for cellulitis is denied.

Service connection for a left hand and wrist disorder is 
denied.

An initial compensable evaluation for residuals of right 
wrist fracture is denied.

An initial compensable evaluation for left otitis media is 
denied.

An initial compensable evaluation for perforated left 
tympanic membrane is denied.


REMAND

Reasons for Remand:  Notify the veteran of the rating 
criteria that were amended during the pendency of his appeal 
and allow the RO the initial consideration of the 
applicability of such criteria.  The Board notes that during 
the pendency of this appeal, VA twice amended the rating 
schedule for evaluating disabilities of the spine, contained 
in 38 C.F.R. § 4.71a, which are relevant to the issue on 
appeal.  In this regard, Diagnostic Code 5293 was amended 
effective September 23, 2002. See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The revised diagnostic code provides for 
the evaluation of intervertebral disc syndrome (pre-
operatively or post- operatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Second, VA most recently 
revised the regulations for evaluating disabilities of the 
spine effective September 26, 2003.  See 67 Fed. Reg. 54345 - 
54349 (Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 (Aug. 27, 
2003); see also 69 Fed. Reg. 32449 - 32450 (June 10, 2004).  
The new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 
51457.  

In this case, the January 2005 Supplemental Statement of the 
Case informed the veteran of the criteria in effect prior to 
September 23, 2002, and the March 2005 Supplemental Statement 
of the Case notified him that the criteria for evaluating 
spine disabilities had been revised effective from September 
23, 2003, and included the revised criteria for degenerative 
arthritis of the spine.  However, the veteran has not been 
provided any of the schedular criteria that became effective 
as of September 23, 2002.  As such, the veteran has not been 
notified of the criteria pertaining to intervertebral disc 
syndrome.  Service connection is in effect in this case for 
scoliosis and degenerative changes of the lumbosacral spine, 
and the veteran underwent a laminectomy, L2 through L5, in 
June 2004 for degenerative disc disease.  A temporary total 
evaluation for a period of convalescence was granted under 
38 C.F.R. § 4.30 following this surgery.  Because the 
degenerative changes affecting the veteran's spine appear to 
include degenerative disc disease, the Board concludes that 
it is necessary to remand the veteran's claim so that the RO 
may provide the veteran with all potentially applicable 
rating criteria and consider in the first instance the 
applicability of such criteria.  In this regard, the Board 
notes that a VA examiner in January 2005 rendered the opinion 
that the veteran's neurologic compromise was not likely 
related to the injury he sustained to his back in service; 
however, it is not clear from this opinion what symptoms and 
manifestations pertaining to the back should be considered in 
rating the service-connected back condition. 

In addition, the Board notes that the veteran was afforded VA 
examinations in August 2003 and January 2005 in connection 
with his claim for a higher initial evaluation for 
degenerative changes of the lumbosacral spine.  Although the 
January 2005 examiner stated that the veteran's range of 
motion was severely limited, she also indicated that the 
range of motion was difficult to assess due to the veteran's 
effort as well as his very large body habitus.  The new 
rating criteria for evaluating spine disabilities provide 
that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion set out in 
the rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, Note (3).  Although the January 2005 examiner 
indicated that body habitus was a factor making it difficult 
to assess range of motion of the spine, she did not clearly 
state that the range of motion noted in the examination 
report should be considered "normal" for this veteran.  
Therefore, the Board finds that an additional VA examination, 
which takes into consideration the changes in the rating 
criteria referred to above, is warranted.

Further, the Board observes that the veteran is in receipt of 
monthly benefits from the Social Security Administration 
(SSA).  In this regard, the veteran indicated in his 
September 2005 hearing testimony before the Board that he had 
been granted SSA disability benefits based on his back 
disorder as well as a mental disorder.  However, the records 
upon which this decision was based are not associated with 
the claims file.  Therefore, the RO should obtain and 
associate such records with the veteran's claims folder.   

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award benefits 
to the veteran.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of these records.

2.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his degenerative changes 
of the lumbosacral spine.  Any and all 
studies, tests, and evaluations (including 
x-rays) deemed necessary by the provider 
should be conducted.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the veteran's 
service-connected back disability.  

The examiner should provide the range of 
motion of the spine in degrees.  In so 
providing, the examiner should state 
whether because of age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, the range of motion of the spine in 
a particular individual should be 
considered normal for that individual, 
even though it does not conform to the 
normal range of motion set out in the 
rating criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (3).  
Concerning this, the examiner should 
review the comments of the January 2005 VA 
examiner regarding the affects of the 
veteran's body habitus on range of motion.

Symptoms such as muscle spasm, guarding, 
abnormal gait, abnormal spine contour, 
localized tenderness, abnormal gait, or 
abnormal spinal contour should be noted.  
The examiner should also comment as to 
whether the veteran has mild or moderate 
recurring attacks of intervertebral disc 
syndrome with intermittent relief, and he 
should indicate the total duration of 
incapacitating episodes during the past 12 
months.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional disability 
due to these factors.  The examiner should 
report all signs and symptoms necessary 
for rating the veteran's back disability 
under the both the old and revised rating 
criteria. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2004), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After completion of the above, the RO 
should review the veteran's claim under 
both the old and revised schedular 
criteria for evaluating the spine that 
were in effect both prior to and after 
September 26, 2003, for his service-
connected back disability.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  This SSOC is to set forth all 
applicable rating criteria for spine 
disabilities which have not been 
previously provided to the veteran, 
including the rating criteria for 
intervertebral disc syndrome that became 
effective on September 23, 2002.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 




and/or argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until he is notified. 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


